PER CURIAM.
AFFIRMED. See Hipps v. State, 790 So.2d 583 (Fla. 1st DCA 2001). This disposition is without prejudice to appellant’s right to move for relief under Florida Rule of Criminal Procedure 3.850, seeking to withdraw his plea to the burglary offense on grounds that it was involuntarily entered. See Jones v. State, 781 So.2d 447 (Fla. 4th DCA 2001); Kleppinger v. State, 760 So.2d 1045 (Fla. 2d DCA 2000). In so stating, we make no determination concerning the merits of any such claim or whether a motion under rule 3.850 would be timely at this point. See Regan v. State, 787 So.2d 265 (Fla. 1st DCA 2001); compare Murphy v. State, 773 So.2d 1174 (Fla. 2d DCA 2000); Jenkins v. State, 771 So.2d 37 (Fla. 4th DCA 2000).
ERVIN, DAVIS and VAN NORTWICK, JJ., concur.